Citation Nr: 0202580	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable initial rating for sarcoidosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which granted 
service connection for sarcoidosis.  That rating decision 
assigned this disability a noncompensable evaluation, which 
the veteran appealed.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's sarcoidosis is in remission and not active; 
with pulmonary function test results of  FEV1 of 108 percent 
predicted, FEV1/FVC of 83 percent, and DLCO of 93 percent 
predicted; and the sarcoidosis does not require the use of 
steroids. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for sarcoidosis 
have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6600, 6846 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for an increased evaluation for his service-connected 
sarcoidosis, and no further assistance is required in order 
to comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See The 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103A 
and 5107(a) (West Supp. 2001) (VCAA); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran VA respiratory examinations of 
his sarcoidosis, and there is no indication of pertinent 
treatment records that have not already been sought and 
associated with the claims file.

The duty under the VCAA to notify the veteran of the evidence 
necessary to substantiate his claim has also been met.  The 
RO informed him of the need for such evidence in 
correspondence; and the March 2001 Statement of the Case and 
October 2001 Supplemental Statement of the Case informed him 
of the evidence considered and the requirements to establish 
the claim.  The veteran and his representative have been 
afforded ample opportunity to present evidence and argument 
in support of his claim.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Therefore, no 
further assistance to the veteran regarding the development 
of the evidence is required.  See generally, Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The veteran appealed from a February 2000 rating decision 
which granted service connection for sarcoidosis and assigned 
that disability a zero (noncompensable) evaluation effective 
from November 1, 1999.  In accordance with 38 C.F.R. §§ 4.1, 
4.2 (2000) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history of 
the veteran's service-connected sarcoidosis.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned an 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence of record includes service medical records, VA 
treatment records and reports of VA examinations.  Service 
medical records show that the veteran was treated during 
service for sarcoidosis, which was diagnosed in March 1994.  
As shown in a May 1995 consultation sheet, the impression was 
stage II sarcoidosis which was stable and asymptomatic.  At 
that time, the veteran was doing very well on minimal 
prednisone and the examiner thought that the veteran probably 
would no longer need treatment and had a good prognosis.  The 
undated report of his retirement examination shows that the 
veteran made no complaints of shortness of breath, and he 
indicated that he had had pain or pressure in the chest.  On 
examination, the evaluation was normal for lungs and chest.  
The report noted a history of sarcoidosis.

The report of a December 1999 VA examination for respiratory 
disease shows that the examiner reviewed the veteran's 
service medical records and recounted a history of 
sarcoidosis diagnosed since March 1994, for which treatment 
with Prednisone was started and continued until 1995.  The 
examiner noted that multiple pulmonary function tests between 
July 1995 and February 1999 were normal; and that multiple 
chest X-rays reported changes compatible with sarcoidosis.  
The examiner indicated that service medical records included 
a chest CT scan dated in January 1994 that reported multiple 
bilateral peripheral pulmonary nodules.  The veteran 
indicated that since 1995, when Prednisone was discontinued, 
he had been in remission.  The veteran denied having any 
present complaints of dyspnea on exertion, cough, night 
sweats or weight loss; and denied having any related current 
treatment.  

On examination, the heart had a regular heart rhythm and no 
extra sounds.  Lungs were clear to auscultation.  There was 
no history of any pulmonary hypertension, RVH, cor pulmonale 
or congestive heart failure.  There was no history of any 
residuals of pulmonary embolism, or of respiratory failure.  
The examination report noted that recent chest X-rays 
reported with widening of the mediastinum and fullness of 
hilum, suggesting a large lymphadenopathy and right basal 
calcified nodule consistent with granuloma.  The report of 
that December 1999 X-ray examination contains impressions of 
(1) superior mediastinal and hilar fullness, suggesting 
enlarged lymphadenopathy; (2) right basal calcified nodule; 
and (3) no focal infiltrates.  The December 1999 VA 
respiratory disease examination report concluded with a 
diagnosis of sarcoidosis in remission.

The report of VA pulmonary function testing in December 1999 
showed that the FEV1 at 108 percent of predicted, and the 
ratio of forced expiratory volume in one second (FEV1) to FVC 
at 83 percent.  Diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) was 93 
percent of predicted.  The impression was normal spirometry, 
mild air trapping; and normal diffusion capacity.

VA treatment records from December 1999 to May 2000 generally 
show that the assessment was sarcoidosis in remission. 

During a July 2001 VA respiratory examination, the veteran 
denied having dyspnea on exertion, and he reported that there 
was no period of incapacitation secondary to sarcoidosis.  On 
examination, the chest was symmetric to expansion.  
Examination of the lungs showed that they were clear to 
auscultation; and they manifested no wheezes, rhonchi, or 
rales.  The heart had a regular rhythm, and no S3.  The 
report noted that X-ray examination in September 2000 
reported with mediastinal lymphadenopathy and right granuloma 
as seen in sarcoidosis, unchanged from a 1999 chest X-ray.  
The diagnosis was sarcoidosis in remission. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6846 (2001), a 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  The next higher 
evaluation of 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  The note that follows in that code shows that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846 
(2001).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent 
disability rating is warranted for chronic bronchitis for 
forced expiratory volume in 1 second of (FEV- 1) of 71 to 80 
percent predicted, or; a ratio of forced expiratory volume in 
1 second to forced vital capacity (FEV- 1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  In every instance, as in this 
case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The clinical evidence on file shows that the veteran has not 
had active disease recently, and not since 1995.  The reports 
of VA examinations in December 1999 and July 2001 show a 
diagnosis of sarcoidosis in remission.  The July 2001 VA 
examination report indicated that X-ray examinations revealed 
no change from 1999.  Moreover, as the July 2001 VA 
examination report shows, the veteran has not been under 
treatment with Prednisone since 1995 and had been in 
remission since then.  There is no indication of pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids, so as to 
warrant an increase under the criteria of Diagnostic Code 
6846.

Furthermore, the veteran's December 1999 pulmonary function 
tests show that the ratio of FEV1/FVC was 83 percent of 
predicted, and FEV1 was 108 percent of predicted.  Diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) was 93 percent of predicted.  As noted 
above, the impression was normal spirometry, mild air 
trapping; and normal diffusion capacity.  The pulmonary 
function test results do not meet the diagnostic criteria 
required for entitlement to a compensable evaluation under 
Diagnostic Code 6600.  

The July 2001 VA examination report indicated X-ray findings 
of widening of the mediastinum and fullness of hilum, 
suggesting a large lymphadenopathy and right basal calcified 
nodule consistent with granuloma.  Therefore, the Board has 
also considered whether a non-pulmonary diagnostic code would 
more accurately reflect the veteran's claimed disability.  38 
C.F.R. § 4.117 (2001) is the portion of the rating schedule 
covering the hemic and lymphatic systems.  The clinical 
record, however, does not show findings of symptoms related 
to the veteran's service-connected sarcoidosis that would 
support an increased rating pursuant to the relevant codes 
under 38 C.F.R. § 4.117.  Here, there is no evidence that any 
specific bodily system is involved except the respiratory 
system.

In view of the foregoing, the Board determines that the 
preponderance of the evidence fails to reveal that 
sarcoidosis is of such severity as to warrant a compensable 
evaluation.  The post service VA examinations and other 
medical records do not contain evidence showing any of the 
requisite clinical findings to meet the diagnostic criteria 
for assignment of a compensable evaluation under any of the 
pertinent diagnostic codes discussed above.

The Board has considered the disability picture presented by 
the sarcoidosis pursuant to provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  The Board finds that that disability 
picture is not so exceptional or unusual as to warrant a 
referral for consideration of an evaluation on an 
extraschedular basis.  For example, it has not been shown by 
the objective evidence that the veteran's sarcoidosis has 
markedly interfered with his employment or resulted in 
frequent hospitalizations.  Medication has not been required 
since 1995 and the veteran has indicated that he has never 
been incapacitated secondary to sarcoidosis.  The Board is 
therefore not required to remand the claim for an increased 
evaluation to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in November 1999.  Fenderson v. West, 12 
Vet. App. 119 (1999). However, since the effective date of 
service connection, the objective evidence shows the 
condition has remained noncompensable.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).




ORDER

An increased (compensable) rating for sarcoidosis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

